DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 12/20/2021.
Claims 1, 3-5, 13, 15, and 20 have been amended.
Claim 2 has been cancelled.
Claim 21 is a new claim that has been added.
Claims 1 and 3-21 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 	Regarding claims 1, 13, and 20, Applicant argues that Ledlie does not teach “wherein the context of the device comprises at least one of a change in position of the device, or a relative position of the device.” Applicant argues that “location” and “position” are different context metrics. Applicant points to paragraph [0032] of Applicant’s specification stating that “context engine 240 may identify where the UE is located (using GPS) and any position/positional changes (e.g., MotionState, InCar, etc.).” (Ledlie; Figs. 1, 3, and 5; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]). Such anticipated availability may describe the network conditions (e.g., speed, capacity, limits, etc.) and/or an anticipated duration for the availability, which may be reasonably interpreted as “one or more current conditions associated with the device” (Ledlie; Figs. 1, 3, and 5; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]). The UE may monitor when it enters and/or exits various networks having various different bandwidth characteristics (Ledlie; Figs. 1, 5, and 8-10; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]). The UE may be aware of when it is connected to the high-bandwidth (i.e., first) network, and in response to (Ledlie; Figs. 1, 5, and 8-10; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]). Fig. 5 for instance illustrates how the UE may detect availability of a network, determine if the network meets limits or targets, and transmit according to a schedule in response (Ledlie; Figs. 1, 5, and 8-10; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]). The Examiner would like to note that at least paragraph [0041] specifically describes information such as location, activity, time, etc. as “context information associated with the UE” (Ledlie; Figs. 1, 5, and 8-10; [0041]). At least paragraph [0043] also specifically describes use of location information associated with the UE and the UE’s location with respect to one or more network coverage or connectivity areas, and such location data over time while the device moves may be broadly reasonably interpreted as reflecting a change in position or a relative position (Ledlie; Figs. 1, 5, and 8-10; [0043]). Such location data including the UE’s own location as well as the UE’s knowledge of entering and exiting different networks may be broadly reasonably interpreted as a determined context of the device that comprises at least one of a change in position of the device, or a relative position of the device. The UE may thus be broadly reasonably interpreted as determining one or more current conditions associated with the device that comprise a context of the device, wherein the context of the device comprises at least one of a change in position of the device, or a relative position of the device. 
Claim Objections
Claim 4 is objected to because of the following informalities:  	Regarding claim 4, the claim depends from cancelled claim 2. It therefore appears that claim 4 should instead depend from claim 1.	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledlie (US 2012/0096144, Ledlie hereinafter).	Regarding claim 1, Ledlie teaches a method, comprising:	at a device that has a current first network connection to a first network (The UE may have a connection to a high-bandwidth (i.e., first) network; Ledlie; Figs. 1 and 8-10; [0024], [0026]-[0027], [0031], [0041], [0043], [0046]): 	determining one or more current conditions associated with the device (The UE may determine anticipated availability of associated networks. Such anticipated availability may describe the network conditions (e.g., speed, capacity, limits, etc.) and/or an anticipated duration for the availability, which may be reasonably interpreted as “one or more current conditions associated with the device”; Ledlie; Figs. 1, 3, and 5; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]), the one or more current conditions comprising a quality of the first network connection and a context of the device (The UE may monitor when it enters and/or exits various networks having various different bandwidth characteristics. The UE may be aware of when it is connected to the high-bandwidth (i.e., first) network, and in response to such availability the UE may for instance attempt to complete all data requests and anticipated data requests during the period in which such a network is available. Fig. 5 for instance illustrates how the UE may detect availability of a network, determine if the network meets limits or targets, and transmit according to a schedule in response. The UE may thus be broadly reasonably interpreted as determining one or more conditions comprising a quality of the first network connection. Information such as at least location information of the device as well as when the UE enters and/or exits various networks may also be broadly reasonably interpreted as a context of the device. The Examiner would like to note that at least paragraph [0041] specifically describes information such as location, activity, time, etc. as “context information associated with the UE.” The UE may thus be broadly reasonably interpreted as determining one or more current conditions associated with the device that comprise a context of the device; Ledlie; Figs. 1, 5, and 8-10; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]), wherein the quality comprises a measured one or more parameter of the first network connection (At least paragraph [0027] of Ledlie states “[a]s used herein, the term bandwidth capacity refers to either a theoretical or measured capacity of the network.” Paragraph [0027] then goes on to discuss various examples comprising bandwidth measurements. Paragraph [0027] also states that “the user may specify a dollar amount for the cost of the bandwidth or another measure of network condition (e.g., QoS, available duration, etc.) as limits.” Such a disclosure clearly discusses measurement of network conditions related to quality. At least paragraph [0034] also mentions that the UE may measure bandwidth capacity. The bandwidth characteristics discussed above with regard to the recited “a quality of the first network connection” may thus be broadly reasonably interpreted as “a measured one or more parameter of the first network connection”; Ledlie; Figs. 1, 5, and 8-10; [0027], [0034]), wherein the context of the device comprises at least one of a change in position of the device, or a relative position of the device (As was also discussed above, the UE may determine anticipated availability of associated networks. Such anticipated availability may describe the network conditions (e.g., speed, capacity, limits, etc.) and/or an anticipated duration for the availability, each of which may be broadly reasonably interpreted as one or more current conditions comprising a context of the device. The UE may also monitor its location as well as when it enters and exits different networks, which may also be broadly reasonably interpreted as a determined context of the device. As was also discussed above, at least paragraph [0041] specifically describes information such as location, activity, time, etc. as “context information associated with the UE.” At least paragraph [0043] also specifically describes use of location information associated with the UE and the UE’s location with respect to one or more network coverage or connectivity areas, and such location data over time while the device moves may be broadly reasonably interpreted as reflecting a change in position or a relative position. Such location data including the UE’s own location as well as the UE’s knowledge of entering and exiting different networks may be broadly reasonably interpreted as a determined context of the device that comprises at least one of a change in position of the device, or a relative position of the device; Ledlie; Figs. 1 and 3; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]); 	determining whether a disconnect of the first network connection is imminent based on the quality of the first network connection and the context of the device (The UE may determine anticipated availability of associated networks. Such anticipated availability may describe the network conditions (e.g., speed, capacity, limits, etc.) and/or an anticipated duration for the availability. As can be seen for instance in at least the example described in paragraph [0024], such a determination may entail monitoring a user’s access to different networks having different bandwidths during different time periods in order to the downloading of mapping information during times when the user is connected to a high-bandwidth connection (i.e., a first network connection). The UE may then schedule downloads of mapping information during such times. At least paragraph [0026] also describes a situation wherein the UE may attempt to complete all data requests and anticipated data requests during a period wherein the high quality network is available. The Examiner would like to note that paragraph [0011] of Applicant’s specification appears to describe “imminent” as not necessarily an immediate event that will occur and also as “any relative window of time.” A period such as weekend in the described example may thus be reasonably interpreted as “imminent” in the context of the specification. As was also discussed above, determination that a time period has begun wherein the UE is connected to a network from which disconnection is imminent may be based on a determination that the network has sufficient quality. Such a determination as to when the high-bandwidth connection (that is generally available for limited time, and thus disconnection is “imminent” upon connection) is available based on a determination regarding that network’s quality may thus be broadly reasonably interpreted as a determination that a disconnect of the high-bandwidth connection is imminent based on the UE’s determination regarding the quality of the network (i.e., based on the quality of the first network connection). Ledlie may thus be broadly reasonably interpreted as teaching determining whether a disconnect of the first network connection is imminent based on the quality of the first network connection. As was also discussed above, at least paragraph [0041] specifically describes information used to determine whether a disconnect is imminent such as location, activity, time, etc. as “context information associated with the UE.” Ledlie may thus also be broadly reasonably interpreted as teaching determining whether a disconnect of the first network connection is imminent based on the context of the device; Ledlie; Figs. 1, 3, and 5; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]); and 	responsive to determining that the disconnect is imminent, performing a pre-fetch operation to request data, over the first network connection for at least one application resident on the device (As can be seen in at least the example discussed above with regard to paragraph [0024], the mapping data may be downloaded for a map application based on the determination that the high-bandwidth connection will not be available on weekdays. The example described in at least paragraph [0026] also describes an instance wherein the UE attempts to complete as many data requests as possible, because the UE is aware that connection to the high-bandwidth network is for a limited time and that disconnection is therefore determined to be “imminent.” Fig. 5 also describes how the UE may fetch data according to a schedule (i.e., perform a pre-fetch operation) over a detected network with sufficient quality according to a schedule that expects imminent disconnect from such a network at a particular time. Such downloading may be reasonably interpreted as the performance of a pre-fetch operation to request data over the high-bandwidth connection (i.e., the first network connection) for the mapping application (i.e., at least one application resident on the device) responsive to determining that the disconnect is imminent; Ledlie; Figs. 1, 3, and 5; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]).	Regarding claim 13, Ledlie teaches a device (User Equipment; Ledlie; Figs. 1 and 8-10; [0022]-[0024], [0033], [0087]), comprising:	a transceiver (As can be seen for instance in at least Figs. 8-10, the UE may be comprised of components such as a communication interface, a digital signal processor, and a radio section/antenna that may be reasonably interpreted as a transceiver; Ledlie; Figs. 1 and 8-10; [0022]-[0024], [0033], [0087]) configured to establish a first network connection to a first network (The UE may have a connection to a high-bandwidth (i.e., first) network; Ledlie; Figs. 1 and 8-10; [0024], [0026]-[0027], [0031], [0041], [0043], [0046]); and 	a processor (As can be seen for instance in at least Figs. 8-10, the UE may be comprised of a processor and memory for performing the described functionality; Ledlie; Figs. 1 and 8-10; [0022]-[0024], [0033], [0087]) configured to determine one or more current conditions of the device, the one or more current conditions comprising a quality of the first network connection and a context of the device (The UE may monitor when it enters and/or exits various networks having various different bandwidth characteristics. The UE may be aware of when it is connected to the high-bandwidth (i.e., first) network, and in response to such availability the UE may for instance attempt to complete all data requests and anticipated data requests during the period in which such a network is available. Fig. 5 for instance illustrates how the UE may detect availability of a network, determine if the network meets limits or targets, and transmit according to a schedule in response. The UE may thus be broadly reasonably interpreted as determining one or more conditions comprising a quality of the first network. Information such as at least location information of the device as well as when the UE enters and/or exits various networks may also be broadly reasonably interpreted as a context of the device. The Examiner would like to note that at least paragraph [0041] specifically describes information such as location, activity, time, etc. as “context information associated with the UE.” The UE may thus be broadly reasonably interpreted as determining one or more current conditions associated with the device that comprise a context of the device; Ledlie; Figs. 1, 5, and 8-10; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]), wherein the quality comprises a measured one or more parameter of the first network connection (At least paragraph [0027] of Ledlie states “[a]s used herein, the term bandwidth capacity refers to either a theoretical or measured capacity of the network.” Paragraph [0027] then goes on to discuss various examples comprising bandwidth measurements. Paragraph [0027] also states that “the user may specify a dollar amount for the cost of the bandwidth or another measure of network condition (e.g., QoS, available duration, etc.) as limits.” Such a disclosure clearly discusses measurement of network conditions related to quality. At least paragraph [0034] also mentions that the UE may measure bandwidth capacity. The bandwidth characteristics discussed above with regard to the recited “a quality of the first network connection” may thus be broadly reasonably interpreted as “a measured one or more parameter of the first network connection”; Ledlie; Figs. 1, 5, and 8-10; [0027], [0034]), wherein the context of the device comprises at least one of a change in position of the device, or a relative position of the device (As was also discussed above, the UE may determine anticipated availability of associated networks. Such anticipated availability may describe the network conditions (e.g., speed, capacity, limits, etc.) and/or an anticipated duration for the availability, each of which may be broadly reasonably interpreted as one or more current conditions comprising a context of the device. The UE may also monitor its location as well as when it enters and exits different networks, which may also be broadly reasonably interpreted as a determined context of the device. As was also discussed above, at least paragraph [0041] specifically describes information such as location, activity, time, etc. as “context information associated with the UE.” At least paragraph [0043] also specifically describes use of location information associated with the UE and the UE’s location with respect to one or more network coverage or connectivity areas, and such location data over time while the device moves may be broadly reasonably interpreted as reflecting a change in position or a relative position. Such location data including the UE’s own location as well as the UE’s knowledge of entering and exiting different networks may be broadly reasonably interpreted as a determined context of the device that comprises at least one of a change in position of the device, or a relative position of the device; Ledlie; Figs. 1 and 3; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]), the processor being further configured to determine whether a disconnect of the first network connection is imminent based on the quality of the first network connection and the context of the device (The UE may determine anticipated availability of associated networks. Such anticipated availability may describe the network conditions (e.g., speed, capacity, limits, etc.) and/or an anticipated duration for the availability. As can be seen for instance in at least the example described in paragraph [0024], such a determination may entail monitoring a user’s access to different networks having different bandwidths during different time periods in order to the downloading of mapping information during times when the user is connected to a high-bandwidth connection (i.e., a first network connection). The UE may then schedule downloads of mapping information during such times. At least paragraph [0026] also describes a situation wherein the UE may attempt to complete all data requests and anticipated data requests during a period wherein the high quality network is available. The Examiner would like to note that paragraph [0011] of Applicant’s specification appears to describe “imminent” as not necessarily an immediate event that will occur and also as “any relative window of time.” A period such as weekend in the described example may thus be reasonably interpreted as “imminent” in the context of the specification. As was also discussed above, determination that a time period has begun wherein the UE is connected to a network from which disconnection is imminent may be based on a determination that the network has sufficient quality. Such a determination as to when the high-bandwidth connection (that is generally available for limited time, and thus disconnection is “imminent” upon connection) is available based on a determination regarding that network’s quality may thus be broadly reasonably interpreted as a determination that a disconnect of the high-bandwidth connection is imminent based on the UE’s determination regarding the quality of the network (i.e., based on the quality of the first network connection). Ledlie may thus be broadly reasonably interpreted as teaching determining whether a disconnect of the first network connection is imminent based on the quality of the first network connection. As was also discussed above, at least paragraph [0041] specifically describes information used to determine whether a disconnect is imminent such as location, activity, time, etc. as “context information associated with the UE.” Ledlie may thus also be broadly reasonably interpreted as teaching determining whether a disconnect of the first network connection is imminent based on the context of the device; Ledlie; Figs. 1, 3, and 5; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]), and when the disconnect is determined to be imminent, the processor being further configured to perform a pre-fetch operation to request data over the first network connection for at least one application executing on the device (As can be seen in at least the example discussed above with regard to paragraph [0024], the mapping data may be downloaded for a map application based on the determination that the high-bandwidth connection will not be available on weekdays. The example described in at least paragraph [0026] also describes an instance wherein the UE attempts to complete as many data requests as possible, because the UE is aware that connection to the high-bandwidth network is for a limited time and that disconnection is therefore determined to be “imminent.” Fig. 5 also describes how the UE may fetch data according to a schedule (i.e., perform a pre-fetch operation) over a detected network with sufficient quality according to a schedule that expects imminent disconnect from such a network at a particular time. Such downloading may be reasonably interpreted as the performance of a pre-fetch operation to request data over the high-bandwidth connection (i.e., the first network connection) for the mapping application (i.e., at least one application resident on the device) responsive to determining that the disconnect is imminent; Ledlie; Figs. 1, 3, and 5; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]).	Regarding claim 20, Ledlie teaches a processor configured to perform operations (As can be seen for instance in at least Figs. 8-10, the UE may be comprised of components such as at least a processor; Ledlie; Figs. 1 and 8-10; [0022]-[0024], [0033], [0087]) comprising:	determining one or more current conditions of the device, the one or more current conditions comprising a quality of a first network connection and a context of the device (The UE may monitor when it enters and/or exits various networks having various different bandwidth characteristics. The UE may be aware of when it is connected to the high-bandwidth (i.e., first) network, and in response to such availability the UE may for instance attempt to complete all data requests and anticipated data requests during the period in which such a network is available. Fig. 5 for instance illustrates how the UE may detect availability of a network, determine if the network meets limits or targets, and transmit according to a schedule in response. The UE may thus be broadly reasonably interpreted as determining one or more conditions comprising a quality of a first network connection. Information such as at least location information of the device as well as when the UE enters and/or exits various networks may also be broadly reasonably interpreted as a context of the device. The Examiner would like to note that at least paragraph [0041] specifically describes information such as location, activity, time, etc. as “context information associated with the UE.” The UE may thus be broadly reasonably interpreted as determining one or more current conditions associated with the device that comprise a context of the device; Ledlie; Figs. 1, 5, and 8-10; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]), wherein the quality comprises a measured one or more parameter of the first network connection (At least paragraph [0027] of Ledlie states “[a]s used herein, the term bandwidth capacity refers to either a theoretical or measured capacity of the network.” Paragraph [0027] then goes on to discuss various examples comprising bandwidth measurements. Paragraph [0027] also states that “the user may specify a dollar amount for the cost of the bandwidth or another measure of network condition (e.g., QoS, available duration, etc.) as limits.” Such a disclosure clearly discusses measurement of network conditions related to quality. At least paragraph [0034] also mentions that the UE may measure bandwidth capacity. The bandwidth characteristics discussed above with regard to the recited “a quality of the first network connection” may thus be broadly reasonably interpreted as “a measured one or more parameter of the first network connection”; Ledlie; Figs. 1, 5, and 8-10; [0027], [0034]), wherein the context of the device comprises at least one of a change in position of the device, or a relative position of the device (As was also discussed above, the UE may determine anticipated availability of associated networks. Such anticipated availability may describe the network conditions (e.g., speed, capacity, limits, etc.) and/or an anticipated duration for the availability, each of which may be broadly reasonably interpreted as one or more current conditions comprising a context of the device. The UE may also monitor its location as well as when it enters and exits different networks, which may also be broadly reasonably interpreted as a determined context of the device. As was also discussed above, at least paragraph [0041] specifically describes information such as location, activity, time, etc. as “context information associated with the UE.” At least paragraph [0043] also specifically describes use of location information associated with the UE and the UE’s location with respect to one or more network coverage or connectivity areas, and such location data over time while the device moves may be broadly reasonably interpreted as reflecting a change in position or a relative position. Such location data including the UE’s own location as well as the UE’s knowledge of entering and exiting different networks may be broadly reasonably interpreted as a determined context of the device that comprises at least one of a change in position of the device, or a relative position of the device; Ledlie; Figs. 1 and 3; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]); 	determining whether a disconnect of the first network connection is imminent based on the quality of the first network connection and the context of the device (The UE may determine anticipated availability of associated networks. Such anticipated availability may describe the network conditions (e.g., speed, capacity, limits, etc.) and/or an anticipated duration for the availability. As can be seen for instance in at least the example described in paragraph [0024], such a determination may entail monitoring a user’s access to different networks having different bandwidths during different time periods in order to enable the downloading of mapping information during times when the user is connected to a high-bandwidth connection (i.e., a first network connection). The UE may then schedule downloads of mapping information during such times. At least paragraph [0026] also describes a situation wherein the UE may attempt to complete all data requests and anticipated data requests during a period wherein the high quality network is available. The Examiner would like to note that paragraph [0011] of Applicant’s specification appears to describe “imminent” as not necessarily an immediate event that will occur and also as “any relative window of time.” A period such as weekend in the described example may thus be reasonably interpreted as “imminent” in the context of the specification. As was also discussed above, a determination that a time period has begun wherein the UE is connected to a network from which disconnection is imminent may be based on a determination that the network has sufficient quality. Such a determination as to when the high-bandwidth connection (that is generally available for limited time, and thus disconnection is “imminent” upon connection) is available based on a determination regarding that network’s quality may thus be broadly reasonably interpreted as a determination that a disconnect of the high-bandwidth connection is imminent based on the UE’s determination regarding the quality of the network (i.e., based on the quality of the first network connection). Ledlie may thus be broadly reasonably interpreted as teaching determining whether a disconnect of the first network connection is imminent based on the quality of the first network connection. As was also discussed above, at least paragraph [0041] specifically describes information used to determine whether a disconnect is imminent such as location, activity, time, etc. as “context information associated with the UE.” Ledlie may thus also be broadly reasonably interpreted as teaching determining whether a disconnect of the first network connection is imminent based on the context of the device; Ledlie; Figs. 1, 3, and 5; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]); and 	responsive to determining that the disconnect of the first network connection is imminent, circuitry (As can be seen for instance in at least Figs. 8-10, the UE may be comprised of components such as at least a processor and memory that may be reasonably interpreted as circuitry configured to perform the described functionality; Ledlie; Figs. 1 and 8-10; [0022]-[0024], [0033], [0087]) configured to perform a pre-fetch operation to request data over the first network connection for at least one application executing on the device (As can be seen in at least the example discussed above with regard to paragraph [0024], the mapping data may be downloaded for a map application based on the determination that the high-bandwidth connection will not be available on weekdays. The example described in at least paragraph [0026] also describes an instance wherein the UE attempts to complete as many data requests as possible, because the UE is aware that connection to the high-bandwidth network is for a limited time and that disconnection is therefore determined to be “imminent.” Fig. 5 also describes how the UE may fetch data according to a schedule (i.e., perform a pre-fetch operation) over a detected network with sufficient quality according to a schedule that expects imminent disconnect from such a network at a particular time. Such downloading may be reasonably interpreted as the performance of a pre-fetch operation to request data over the high-bandwidth connection (i.e., the first network connection) for the mapping application (i.e., at least one application resident on the device) responsive to determining that the disconnect is imminent; Ledlie; Figs. 1, 3, and 5; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0055]-[0056]).	Regarding claims 3 and 14, Ledlie teaches the limitations of claims 1 and 13 respectively.	Ledlie further teaches the quality of the first network connection comprises at least one of a measurement of a network parameter or a Layer 2 statistic (The UE may determine anticipated availability of associated networks. Such anticipated availability may describe the network conditions (e.g., speed, capacity, limits, etc.) and/or an anticipated duration for the availability, which may be reasonably interpreted as at least one of a measurement of a network parameter or a Layer 2 statistic; Ledlie; Figs. 1 and 3; 0024], [0026]-[0027], [0031], [0041], [0043], [0046]).	Regarding claims 4, 15, and 21, Ledlie teaches the limitations of claims 1, 13, and 20 respectively.	Ledlie further teaches the context of the device comprises at least one of a location of the device, or a current time (The UE may determine anticipated availability of associated networks. Such anticipated availability may describe the network conditions (e.g., speed, capacity, limits, etc.) and/or an anticipated duration for the availability, which may be reasonably interpreted as context data comprising at least one of a location of the device, or a current time. As was also discussed above, at least paragraph [0041] specifically describes information used to determine whether a disconnect is imminent such as location, activity, time, etc. as “context information associated with the UE.” The context of the device may thus be broadly reasonably interpreted as comprising at least one of a location of the device, or a current time; Ledlie; Figs. 1 and 3; [0024], [0026]-[0027], [0031], [0041], [0043], [0046]).	Regarding claims 5 and 16, Ledlie teaches the limitations of claims 1 and 13 respectively.	Ledlie further teaches further comprising:	a memory arrangement storing a historical usage repository (The UE may collect historical data or information on the availability of the networks and store such information for instance in a network availability database; Ledlie; Figs. 1 and 3; [0024], [0026]-[0027], [0031], [0041], [0043], [0046]), 	wherein the processor determines whether the historical usage repository includes historical usage information corresponding to the first network (The UE’s accessing and use of historical data or information on the availability of the networks for a first network may be broadly reasonably interpreted as determining that the historical data or information includes historical usage information corresponding to the first network. Conversely, scheduling of applications is not required to wait for the collection historical use data and may also be based for instance on context information (e.g., location information, activity information, time, date, etc.) associated with the UE. Therefore, a scenario wherein no historical data for a particular network (i.e., a first network) has been collected prior to transmission over that network may also be broadly reasonably interpreted as occurring. Under such a situation, the UE may also be broadly reasonably interpreted as determining that the historical data does not include historical usage information corresponding to that network; Ledlie; Figs. 1 and 3; [0024], [0026]-[0027], [0031], [0041], [0043], [0046], [0048]).	Regarding claim 6, Ledlie teaches the limitations of claim 5.	Ledlie further teaches when the historical usage repository includes the historical usage information, determining a threshold corresponding to the one or more current conditions (Bandwidth limitations may be used as targets or criteria for determining whether a particular network should be used for completing scheduled data requests. Such bandwidth limitations may be based on a theoretical or measured capacity of the network, which may for example refer to a speed of the network connection, a total cap or allotment of bandwidth, and/or the like. Such a bandwidth capacity may be based on estimates and/or measurements of the bandwidth previously attained over the network. Such a bandwidth capacity calculated based on previous measurements (i.e., historical usage information) of the network may thus be broadly reasonably interpreted as a determined threshold corresponding to the one or more conditions; Ledlie; Fig. 3; [0027]-[0028]), 	wherein the determining whether the disconnect is imminent includes comparing the threshold to the one or more current conditions (Because bandwidth limitations based on measured capacity data (i.e., a threshold) may be used for scheduling data transfers prior to network disconnect, the UE may be broadly reasonably interpreted as determining whether the disconnect is imminent by comparing the bandwidth limitations (i.e., the threshold) to the one or more current conditions; Ledlie; Fig. 3; [0027]-[0028]).	Regarding claim 7, Ledlie teaches the limitations of claim 5.	Ledlie further teaches when the historical usage repository does not include the historical usage information, determining an average threshold based on further historical usage information in the historical usage repository associated with one or more further networks (Bandwidth limitations may be used as targets or criteria for determining whether a particular network should be used for completing scheduled data requests. Such bandwidth limitations may be based on a theoretical or measured capacity of the network, which may for example refer to a speed of the network connection, a total cap or allotment of bandwidth, and/or the like. Such a bandwidth capacity can be calculated as an average of previous bandwidth measurements shared by one or more devices. Bandwidth measurements shared by one or more devices may be broadly reasonably interpreted as further historical usage information in the historical usage repository (i.e., memory) associated with one or more further networks. Such a bandwidth capacity calculated based on measurements shared by one or more devices operating over the network may thus be broadly reasonably interpreted as a determined average threshold corresponding to the one or more conditions that may be used when the UE itself does not possess historical usage information (i.e., the historical usage repository does not include the historical usage information); Ledlie; Fig. 3; [0027]-[0028]), 	wherein the determining whether the disconnect is imminent includes comparing the average threshold to the one or more current conditions (Because bandwidth limitations based on shared average measurements (i.e., an average threshold) may be used for scheduling data transfers prior to network disconnect, the UE may be broadly reasonably interpreted as determining whether the disconnect is imminent by comparing the bandwidth limitations based on shared average measurements (i.e., an average threshold) to the one or more current conditions; Ledlie; Fig. 3; [0027]-[0028]).	Regarding claim 8, Ledlie teaches the limitations of claim 5.	Ledlie further teaches when the historical usage repository does not include the historical usage information, identifying a default threshold corresponding to the one or more current conditions (Bandwidth limitations may be used as targets or criteria for determining whether a particular network should be used for completing scheduled data requests. Such bandwidth limitations may be based on user input regarding limits on bandwidth capacity, dollar amount for the cost of the bandwidth, or another measure of network condition (e.g., QoS, available duration, etc.). Such bandwidth limitations based on user input may be broadly reasonably interpreted as indicating a default threshold corresponding to one or more current conditions that may be used when historical data is not available; Ledlie; Fig. 3; [0027]-[0028]), 	wherein the determining whether the disconnect is imminent includes comparing the default threshold to the one or more current conditions (Because bandwidth limitations based on user input (i.e., a default threshold) may be used for scheduling data transfers prior to network disconnect, the UE may be broadly reasonably interpreted as determining whether the disconnect is imminent by comparing the bandwidth limitations based on user input (i.e., the default threshold) to the one or more current conditions; Ledlie; Fig. 3; [0027]-[0028]).	Regarding claims 9 and 17, Ledlie teaches the limitations of claims 1 and 13 respectively.	Ledlie further teaches the processor selects an application for which the pre-fetch operation is to be performed (See for instance Figs. 7B-7C regarding the selection of an application based on priority for scheduling (i.e., pre-fetching) of data retrieval; Ledlie; Figs. 3 and 7B-7C; [0048], [0062]-[0064]).	Regarding claim 10, Ledlie teaches the limitations of claim 9.	Ledlie further teaches selecting a second application for which the pre-fetch operation is to be performed (As can be seen for instance Figs. 7B-7C, a second application (e.g., a podcast application, news feed application, music application, etc.) may exist; Ledlie; Figs. 3 and 7B-7C; [0048], [0062]-[0064]); 	determining a first priority of the first application and a second priority of the second application, the first and second priorities indicating an order in which to request data for the first and second applications using the pre-fetch operation (See for instance Figs. 7B-7C regarding the scheduling (i.e., pre-fetching) of data retrieval for multiple applications having multiple (i.e., first and second) priorities; Ledlie; Figs. 3 and 7B-7C; [0048], [0062]-[0064]).	Regarding claim 11, Ledlie teaches the limitations of claim 10.	Ledlie further teaches the first application is a foreground application and the second application is a background application, the first priority being higher than the second priority (The UE can increase the priority of data requests for content similar to the content that was accessed and decrease the priority for content similar to the ones that were not accessed. Such content that was access (i.e., used applications) may be broadly reasonably interpreted as foreground applications and such content that was not accessed (i.e., applications that are not in use) may be broadly reasonably interpreted as background applications. Foreground applications may thus be broadly reasonably interpreted as having higher priority than background applications; Ledlie; Fig. 7C; [0064]).	Regarding claim 12, Ledlie teaches the limitations of claim 1.	Ledlie further teaches the pre-fetch operation is performed prior to establishing a second network connection to a second network, the second network providing a lower data exchange rate than the first network (As can be seen for instance in at least the example described in paragraph [0024], the first network connection may be a high-bandwidth connection and the data retrieval for the mapping application (i.e., pre-fetching) may be performed prior to disconnection from the high-bandwidth connection and connection to a low-bandwidth network for the mapping application; Ledlie; Figs. 1 and 3; [0024], [0026]-[0027], [0031], [0041], [0043], [0046]).	Regarding claim 18, Ledlie teaches the limitations of claim 13.	Ledlie further teaches the transceiver includes a WiFi chipset and a cellular chipset (The UE may have components such as a communication interface and digital signal processor, which are capable of performing data transmission/reception over both cellular and wifi connections. Such components may thus be broadly reasonably interpreted as a WiFi chipset and a cellular chipset; Ledlie; Figs. 1 and 8-10; [0024], [0026]-[0027], [0033], [0087]).	Regarding claim 19, Ledlie teaches the limitations of claim 18.	Ledlie further teaches the first network is a WiFi network, and wherein the processor performs the pre-fetch operation prior to establishing a second network connection to a second network, the second network being a cellular network (As can be seen for instance in at least the example described in paragraph [0024], the first network connection may be a high-bandwidth WiFi connection and the data retrieval for the mapping application (i.e., pre-fetching) may be performed prior to disconnection from the high-bandwidth connection and connection to a low-bandwidth cellular network for the mapping application; Ledlie; Figs. 1 and 3; [0024], [0026]-[0027], [0031], [0041], [0043], [0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474